Citation Nr: 1643602	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

The Board notes that the Veteran's period of service from March 16, 1971 to March 15, 1973 is honorable for VA purposes and is not a bar to VA benefits.  However, the period of service from March 16, 1973 to March 14, 1978, was determined to have been under dishonorable conditions for VA purposes and a bar to VA benefits.  See December 1980 Administrative Decision; see also September 2010 Administrative Decision.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota

In August 2012, the Veteran testified during a Board video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In a June 2014 Board decision, the Board denied the issue of entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Order, the Court granted  the parties' January 2015 Joint Motion for Remand (JMR), vacating the Board's June 2014 decision as to the denial of entitlement service connection for bilateral hearing loss and remanded the appeal to the Board for readjudication.  

In December 2015, the Board remanded the claim for additional development consistent with the January 2015 JMR.  

As discussed below, additional evidence, namely a medical article/treatise discussing cochlear nerve degeneration after temporary noise-induced hearing loss, was added to the record after the issuance of an April 2016 supplemental statement of the case.   This evidence has not been considered by the AOJ and the Veteran has not submitted a waiver of AOJ consideration of this evidence.  As the Veteran's claim is being remanded, however, the AOJ will have an opportunity to review all the newly associated evidence.  Therefore, the Veteran is not prejudiced as a result of the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran claims that his bilateral hearing loss is a result of his service, to specifically include in-service noise exposure from ". . . bombs, mortars, cannons, gernades [sic] . . . and more."  See May 2009 Statement from the Veteran. 

By way of background, the Veteran underwent a VA audiological examination in May 2010.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was related to his service.  While noting "[s]everal positive shifts in hearing thresholds," the examiner reasoned that these fell within the normal range and did not represent progressive hearing loss.  The examiner remarked that the "[s]ole exception is [the Veteran's] 4000 Hz threshold . . . which significantly changed between 1971 and 1978 but shift was negative, not positive."  However, significantly, the examiner also determined that it was at least as likely as not that the Veteran's tinnitus was partially due to military hazardous noise exposure and acoustic trauma.  He further indicated that the Veteran's tinnitus was as likely as not a symptom associated with hearing loss.  

In an October 2010 private audiologist's opinion, Dr. O.F. opined that the Veteran's "military noise exposure is directly the cause of his current progressive bilateral sensorineural hearing loss," reasoning that the Veteran's post-service occupation was insufficient to cause the current degree of damage observed in the audiological testing.  

In a July 2011 addendum opinion, the examiner cited findings from the Institute of Medicine and explained that "the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure. . ."  The examiner also noted that according to current medical science, the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing gloss following an earlier noise exposure is extremely unlikely."  The examiner then explained that based on current medical literature, "even if a significant shift in hearing is found between entrance and exit audiometric testing," if hearing was found to be normal upon discharge, there is no evidence of hearing damage due to military noise exposure.  The examiner concluded that current bilateral hearing loss was not due to military acoustical trauma because there were normal audiometric testing results upon discharge and no shift was found.  

In a November 2011 addendum opinion, after the RO's clarification regarding the use of evidence during periods of dishonorable service, the examiner concluded that the Veteran's bilateral hearing loss was not due to or aggravated by military noise exposure.  As rationale, the examiner noted that while there was no audiogram at the end of honorable service, the Veteran "did have normal audiometric tested hearing at some point after his honorable period of service."  The examiner also explained that after noise exposure is removed, "hearing frequently improves afterward as occurred in this Veteran."  

Consistent with the findings of the JMR, in the December 2015 remand, the Board directed that the AOJ schedule a VA audiological examination and specifically instructed that the examiner opine as to whether the Veteran's hearing loss has the same etiology as his service-connected tinnitus given  the May 2010 VA examiner's opinion.  

In April 2016, the Veteran underwent VA audiological examination.  The VA examiner opined that the Veteran's bilateral hearing loss was not caused or aggravated by service.   As rationale, the examiner stated that the several positive shifts in hearing thresholds during service fell within the range of normal inter-test variability commonly observed during serial pure tone air conduction testing and did not reflect progressive hearing loss.  The examiner noted that there was no documented injury because there was no change in hearing sensitivity from enlistment to discharge.  Noting that the Veteran had post-service noise exposure from various occupational and recreational activities, the examiner opined that the current hearing loss "may be more likely due to civilian noise, as well as general aging factors."  The examiner also remarked that based on current science, 'delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.'  However, the April 2016 examiner did not provide the requested opinion as to whether the Veteran's bilateral hearing loss has the same origin as his service-connected tinnitus or whether the two disabilities were otherwise etiologically related.  

Moreover, as noted above, since the April 2016 VA examination, the Veteran submitted a medical article/treatise from the Journal of Neuroscience discussing cochlear nerve degeneration after temporary noise-induced hearing loss.  Specifically, the article indicates that "acoustic overexposures causing moderate, but completely reversible, threshold elevation leave cochlear sensory cells intact, but cause acute loss of afferent nerve terminals and delayed degeneration of cochlear nerve," "which could contribute to tinnitus, hyperacusis, and other perceptual anomalies commonly associated with inner ear damage."  Given the likely relevance of the newly submitted medical article/treatise evidence and in order to comply with the Board's December 2015 remand, an addendum opinion is necessary to answer the pertinent questions as to the nature and etiology of the Veteran's bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998).  

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, return the electronic claims file to the VA audiologist who conducted the Veteran's April 2016 DBQ audiological examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed.  If the audiologist who conducted the April 2016 examination is not available, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner who selected to write the addendum opinion.

After reviewing the record, the examiner should offer the following opinions: 

(A)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his military service.  

(B)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss manifested within one year of his period of honorable service in March 1973. 

(C)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss has the same origin as his service-connected tinnitus or whether the two disabilities are otherwise etiologically related. 

In offering the opinions, the examiner must consider the Journal of Neuroscience study submitted in April 2016, indicating that "acoustic overexposures causing moderate, but completely reversible, threshold elevation leave cochlear sensory cells intact, but cause acute loss of afferent nerve terminals and delayed degeneration of cochlear nerve," "which could contribute to tinnitus, hyperacusis, and other perceptual anomalies commonly associated with inner ear damage."  The examiner must also consider the May 2010 VA examination report that determined that the Veteran's tinnitus was as likely as not a symptom associated with hearing loss; the July and November 2011 addendum opinions; and the October 2010 private opinion.  

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions regarding the history of his hearing loss must be considered and discussed.

3.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
J. N. MOATS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




